Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 01/20/2022, claims 1-8 have been examined.
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 line 1 recites “The method of claim 3". Claim 3 is an apparatus claim. It is recommended to change this line to read “The method of claim 7".
The examiner will examine the claim based on the recommendation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (WO2003023649A1) hereinafter Hartman in view of  Goldstein (US20040015559A1) hereinafter  Goldstein. 
As per claim 1. An apparatus, comprising: a processor;  (Hartman, pg10 lines 4-5 teaches the central server [processor] and the electronic database for recording the problem and solution information may be implemented on a single physical device [An apparatus]).
for providing customer service for users (Hartman, pg1 lines 3-4 teaches the present invention relates to a customer support method and system, and particularly to a method and system for providing customer support to computer users).
of online applications, (Hartman, pg2 lines 30-34 teaches the diagnostic data obtained from the user's computing means preferably comprises hardware diagnostic data and software diagnostic
data…. the diagnostic data may comprise data relating to a browser [online applications]).
a first set of instructions that are executable on the processor configured to test a device connected to a network to produce one or more test results; (Hartman, pg3 lines 13-19 teaches the method of the first aspect of the invention preferably further comprises providing a client application to the customer, the client application being operable to obtain diagnostic data [a device connected to a network to produce one or more test results] from the customer's computing means and to communicate the diagnostic data to the electronic database…. updates to the client application may also be sent to the customer, which may be advantageously carried out automatically, without customer intervention, over the Internet when the client application detects that the customer's computing means is connected to the Internet). [a first set of instructions that are executable on the processor configured to test a device connected to a network].
a second set of instructions that are executable on the processor configured to store the one or more test results in a database; and (Hartman, pg3 lines 10-19 teaches diagnostic data of a
computing means of each customer is stored in the electronic database along with the
problem and solution information….the client application being operable to obtain
diagnostic data from the customer's computing means and to communicate the diagnostic
data to the electronic database).
          Hartman does not explicitly discloses a third set of instructions that are executable on the processor configured to retrieve the test results for display on a customer service screen during customer service.
          Goldstein however discloses a third set of instructions that are executable on the processor (Goldstein, par0026 teaches can be stored and transported on any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions).
configured to retrieve the test results for display on a customer service screen during customer service. (Goldstein, par0046 teaches the output interface 35 of the apparatus 15 may include a display screen that is rendering an image….the control logic 21 may be configured to transmit, to the terminal 52 a, the same graphical data that defines the foregoing image so that the terminal 52 a can render this image to the customer service representative…. The control logic 21 may be configured to retrieve this type of data and to transmit the retrieved data to the terminal 52 a, which displays the data to the customer service representative).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a third set of instructions that are executable on the processor configured to retrieve the test results for display on a customer service screen during customer service, as taught by Goldstein in the apparatus of Hartman, so new system in customer service enabe users to quickly and efficiently contact and provide information to a customer service representative, thereby enabling the customer service representative to diagnose and possibly correct operational errors or problems with the apparatus, see Goldstein par0016.

As per claim 2. Hartman and Goldstein disclose the apparatus of claim 1.
          Hartman further discloses wherein the first set of instructions are further configured compare the test results to a set of parameters for running an online application. (Hartman, pg2 lines 16-18, 30-34 teaches interrogating a customer's computing means to obtain diagnostic data; and comparing the diagnostic data to the recorded given problem, in order to determine whether the recorded identified solution applies to the customer..…. the diagnostic data obtained from users relating to browser and software).

As per claim 3. Hartman and Goldstein disclose the apparatus of claim 2.
          Hartman further discloses wherein the set of parameters are stored in the database. (Hartman, pg2 lines 26-32 teaches the diagnostic data of the customer's computing means is preferably stored in an electronic database, which may be the same electronic database in which the given problems and identified solutions are stored. ….The diagnostic data obtained from the user's computing means preferably comprises hardware diagnostic data and software diagnostic
data.).

As per claim 5. A method for providing customer service for users (Hartman, pg1 lines 3-4 teaches the present invention relates to a customer support method and system, and particularly to a method and system for providing customer support to computer users).
of online applications, (Hartman, pg2 lines 30-34 teaches the diagnostic data obtained from the user's computing means preferably comprises hardware diagnostic data and software diagnostic
data…. the diagnostic data may comprise data relating to a browser [online applications]).
comprising: testing a device connected to a network to produce one or more test results; (Hartman, pg3 lines 13-19 teaches the method of the first aspect of the invention preferably further comprises providing a client application to the customer, the client application being operable to obtain diagnostic data [testing a device connected to a network to produce one or more test results] from the customer's computing means and to communicate the diagnostic data to the electronic database…. updates to the client application may also be sent to the customer, which may be advantageously carried out automatically, without customer intervention, over the Internet when the client application detects that the customer's computing means is connected to the Internet). 
storing the one or more test results in a database; and (Hartman, pg3 lines 10-19 teaches diagnostic data of a computing means of each customer is stored in the electronic database along with the problem and solution information….the client application being operable to obtain diagnostic data from the customer's computing means and to communicate the diagnostic
data to the electronic database).
          Hartman does not explicitly discloses retrieving the test results for display on a customer service screen during customer service.
          Goldstein however discloses retrieving the test results for display on a customer service screen during customer service (Goldstein, par0046 teaches the output interface 35 of the apparatus 15 may include a display screen that is rendering an image….the control logic 21 may be configured to transmit, to the terminal 52 a, the same graphical data that defines the foregoing image so that the terminal 52 a can render this image to the customer service representative…. The control logic 21 may be configured to retrieve this type of data and to transmit the retrieved data to the terminal 52 a, which displays the data to the customer service representative).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of retrieving the test results for display on a customer service screen during customer service, as taught by Goldstein in the method of Hartman, so new system in customer service enable users to quickly and efficiently contact and provide information to a customer service representative, thereby enabling the customer service representative to diagnose and possibly correct operational errors or problems with the apparatus, see Goldstein par0016.

As per claim 6. Hartman and Goldstein disclose the method of claim 5.
          Hartman discloses further comparing the test results to a set of parameters for running an online application. (Hartman, pg2 lines 16-18, 30-34 teaches interrogating a customer's computing means to obtain diagnostic data; and comparing the diagnostic data to the recorded given problem, in order to determine whether the recorded identified solution applies to the customer..…. the diagnostic data obtained from users relating to browser and software).

As per claim 7. Hartman and Goldstein disclose the method of claim 6.
          Hartman discloses further comprising storing the parameters in the database. (Hartman, pg2 lines 26-32 teaches the diagnostic data of the customer's computing means is preferably stored in an electronic database, which may be the same electronic database in which the given problems and identified solutions are stored. ….The diagnostic data obtained from the user's computing means preferably comprises hardware diagnostic data and software diagnostic
data.).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view Goldstein, and further in view of  Xixi (CN103927253B) hereinafter Xixi.
As per claim 4. Hartman and Goldstein disclose the apparatus of claim 3.
          Hartman further discloses from a provider (Hartman, pg1 lines 3-4 teaches the present invention relates to a customer support method and system, and particularly to a method and system for providing customer support to computer users).
of the online application.  (Hartman, pg2 lines 30-34 teaches the diagnostic data obtained from the user's computing means preferably comprises hardware diagnostic data and software diagnostic data…. the diagnostic data may comprise data relating to a browser [online applications]).
          Hartman and Goldstein do not disclose wherein the set of parameters are based on input received. 
          Xixi however discloses wherein the set of parameters are based on input received. (Xixi, par0029, 0032 teaches that operations can be performed in the browser, for example, click on a link or click on a button in an input box in time. Testers can monitor the operating behavior, capture relevant operational information, and so on…..the tester can follow the format of the input parameters predetermined. In the test procedure after receiving the input parameters, you can start Firefox, IE or Chrome in the user interface).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the set of parameters are based on input received, as taught by Xixi in the apparatus of Hartman and Goldstein, so browser is Internet core client software product and the framework and hierarchy of styles in different browsers have different display, multi-browser compatibility testing method and system can effectively improve test efficiency, and can intuitively, to effectively monitor the compatibility of each browser page, See Xixi, par0002-0003.

As per claim 8. Hartman and Goldstein disclose the method of claim 7.
          Hartman further discloses from a provider (Hartman, pg1 lines 3-4 teaches the present invention relates to a customer support method and system, and particularly to a method and system for providing customer support to computer users).
of the online application.  (Hartman, pg2 lines 30-34 teaches the diagnostic data obtained from the user's computing means preferably comprises hardware diagnostic data and software diagnostic data…. the diagnostic data may comprise data relating to a browser [online applications]).
          Hartman and Goldstein do not disclose further comprising basing the parameters on input received. 
          Xixi teaches further comprising basing the parameters on input received (Xixi, par0029, 0032 teaches that operations can be performed in the browser, for example, click on a link or click on a button in an input box in time. Testers can monitor the operating behavior, capture relevant operational information, and so on…..the tester can follow the format of the input parameters predetermined. In the test procedure after receiving the input parameters, you can start Firefox, IE or Chrome in the user interface).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising basing the parameters on input received, as taught by Xixi in the method of Hartman and Goldstein, so browser is Internet core client software product and the framework and hierarchy of styles in different browsers have different display, multi-browser compatibility testing method and system can effectively improve test efficiency, and can intuitively, to effectively monitor the compatibility of each browser page, See Xixi, par0002-0003.

Conclusion
• Wei (US20120310625A1) – Related art in the area of a method for testing multiple language versions of a browser-based application, a host language Hypertext Transfer Protocol (HTTP) request issued by a host language browser is received, a target language HTTP request is generated by replacing each host parameter string of at least one host parameter string of the parameter strings in the received HTTP request with a respective target parameter string associated with a target language that differs from the host language.
• Zhao (US20180018249A1) – Related art in the area of a mobile device testing system, the one or more hardware processors execute instructions to perform operations that include receiving a command XML sheet and rendering the command XML sheet into a user interface application, wherein the command XML sheet comprises elements corresponding to one or more commands for testing a mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442